ORDER
Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel, and the May 22, 2015 statement from respondent attached thereto agreeing to the entry of an order of interim suspension,
IT IS ORDERED that respondent, Kevin Douglas McCleary, Louisiana Bar Roll number 25167, be and he hereby is suspended from- the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective 1 immediately.
FOR THE COURT:
/s/
/s/ Justice, Supreme Court of Louisiana